The statute provides that a written lien upon a crop, for advances of means to make the crop, shall have preference of other liens, etc.; and such written liens are required to be registered within thirty days. Bat. Rev., ch. 65, secs. 19, 20. In this case the written lien was not registered within thirty days. That fact would certainly *Page 68 
make it void as to third persons; but the question here is, whether it is good as between the parties.
We are of the opinion that it is good inter partes.
The object of registration is to give notice. The parties have notice without registration.
PER CURIAM.                                    Reversed.
Cited: S. c., 84 N.C. 334; Reese v. Cole, 93 N.C. 90; Butts v.Screws, 95 N.C. 218; Nichols v. Speller, 120 N.C. 79.
(102)